10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

—- ee ee ee ee ee ee ee ee ee Ee ee eee ee eee xX
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
Plaintiff, : 17-CV-05845 (MKB) (VMS)
Vv.
: October 3, 2019
21ST CENTURY PHARMACY, INC., et al.,: Brooklyn, New York

Defendants.

TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARING
BEFORE THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE

APPEARANCES :

For the Plaintiff: JONATHAN MARKS, ESQ.
CHRISTOPHER COOK, ESQ.
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661

For the Defendants: CHARLES HORN, ESQ.
JENNIFER STRONG, ESQ.
The Russell Friedman Law Group, LLP
3000 Marcus Avenue, Suite 2E03
Lake Success, New York 11042

NICHOLAS BOWERS, ESQ.
Gary Tsirelman, P.C.

129 Livingston Street
Brooklyn, New York 11201

Court Transcriber: SHARI RIEMER, CET-805
TypeWrite Word Processing Service
211 N. Milton Road
Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording,
transcript produced by transcription service

 

 
Case 1:17-cv-05845-MKB-VMS Document 193 Filed 10/10/19 Page 2 of 61 PagelD #: 7781
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Proceedings began at 9:31 a.m.)

THE COURT: Okay. So, State Farm Mutual Automobile
Insurance Company v. 21st Century Pharmacy, Inc., et al., 17-
CV-5845.

For the plaintiffs.

MR. MARKS: Good morning, Your Honor. Jonathan
Marks on behalf of plaintiff, State Farm Mutual Automobile
Insurance Company and State Farm Fire and Casualty Company.

MR. COOK: Christopher Cook on behalf of the
plaintiffs.

MR. HORN: Charles Horn on behalf of 21st Century
Pharmacy, Dr. Ajudua, Dr. Popa, Express Billing and Iris
Itskhakov.

MS. STRONG: Jennifer Strong on behalf of the same
defendants.

MR. BOWERS: Nicholas Bowers on behalf of Peter
Khaim, Anturio Marketing, Inc., Logic Consulting, Inc., P&K
Marketing Services, Inc., A&P Holding Group, Corp., New
Business Resources Group, Incorporated and K&L Consultants,
Incorporated. Thank you, Your Honor.

THE COURT: All right. Let me just make sure I have
the docket right. So for Mr. Horn's 21st Century, Alishayev,
Ajudua, Popa?

MR. HORN: Yes, Your Honor.

THE COURT: Itskhakov and Express Billing. All

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

4
right. Okay. But then are you on all the same -- Ms. Strong,
are you on all the same ones or --

MS. HORN: Yes, Your Honor.

THE COURT: Okay. So then the docket is incomplete.
You're not showing up with all of those defendants so --

MS. HORN: Okay.

THE COURT: -- you should just check with the
clerk's office to make sure the entries are right.

Okay. So thanks for coming early. I swapped for
criminal duty so here we are. All right, so let's talk. So,
one is an inquiry from Judge Brody. Do you really need this
motion to dismiss? Those are my words, not hers but I mean is
it likely to be successful? Do you need a pre-motion
conference?

MR. HORN: Yes, Your Honor. We do believe we'll be
successful.

THE COURT: Why?

MR. HORN: I don't believe anything has changed from
the inception of this litigation. I don't think there's been
any discovery that has furthered their cause. In fact, I
think the discovery, quite frankly, has gone the other way. I
think the pleadings are insufficient. I know that discovery
has nothing to do with the motion to dismiss. I'm just
pointing out the rationale as to why we think this is

necessary to get done. Because the way my clients are viewing

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

this case is this is the never-ending discovery request that
keeps on continuing, notwithstanding the fact that nothing's
being uncovered. We think the pleadings are deficient.

THE COURT: All right. Is there any -- well, all
right. I think it's not likely -- I mean I don't know, but I
know Judge Brodie has an extensive trial schedule so are you
likely to get a resolution on the motion to dismiss before
summary judgment because the schedule here is not going to be
as long as what's proposed. So why don't you just -- it seems
on your probable briefing schedule you would be close to --
you know, to making the motion to dismiss a motion for summary
judgment. So is it worth it to go through this exercise?

MR. HORN: Do you want to put the -- only because
I'm at a disadvantage, I think Your Honor has a schedule in
her head. Do you want to take this issue last and that way
I'd be in a much better position to --

THE COURT: My thought is discovery here should wrap
up in the middle of next year because this is a 2017 case.
These issues have been floating around forever. Just got to
move it. So it's a summary judgment or to be briefed -- well,
that would be the pre-motion conference letter which would be
sometime in the middle of the summer.

And you can think about it because obviously this is
Judge Brodie, but I'm just asking, right, if you have a pre-

motion conference in the next couple of weeks, you have a two-

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

to three-month briefing schedule and that will put you to
February or March. It's unlikely, you know, with this kind of
a case you get a decision unless there's something quickly
dispositive, you know, shorter than a couple of months. All
right. Well, you can -- you know, just think about it because
looking at this schedule.

Okay. So we have the questions about the scope of
the discovery, some of which is very detailed which I'm not
sure I'm going to -- I mean I'll hear from you, but I'm not
sure I'm going to decide it right now, the various back and
forth about the motions to compel. A lot of talk about
privilege and verification and disqualification. Would you
like to talk about those in any particular order? It's up to
you all. Is anything a particular priority for you to be
heard on?

MR. MARKS: Well, from plaintiff's perspective I
think we'd like to be -- our priority is our motion to compel
discovery from defendants. I suspect defendants' priority is
their motion to compel us but, you know, we think it probably
makes sense to start with our motion to compel discovery from
defendants.

THE COURT: Okay.

MR. MARKS: But we'll assume whatever order the
Court would prefer.

THE COURT: All right. Let's look at this privilege

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

7
point. On the plaintiff's -- well, has anyone seen -- has the
other side their retainer agreement or part of their retainer
agreement? That would seem like -- or retainer agreements,
plural. That would seem --

MR. HORN: No.

THE COURT: -- particularly relevant. So what's the
objection to providing some or all of the retainer agreement
assuming there is one at least as it dealt with this issue,
right, because I mean to completely simplify this is this just
the regular course of business or was this some kind of
separate special investigation, research, opinion, et cetera?

MR. MARKS: Well, so, Your Honor, I want to make
sure I'm addressing the Court's question. We have provided --
as I understand defendants' motion, defendants are seeking,
essentially, every privilege document on our privilege log.

THE COURT: Oh, right. I'm starting at the
beginning which is, I think, the basis for your claim of
privilege that this is not a regular course of the insurance
business. And so it's ina different category and they
shouldn't be allowed to see much of your privileged documents
which seem to relate to well, [indiscernible] an umbrella term
in investigation. Is that wrong?

MR. MARKS: Well, let me lay out what I understand
to be the issue, Your Honor. So we have asserted privilege in

the ordinary course, under the ordinary rules that typically

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

8

apply privilege in every single case and many of the cases I'm
sure the Court confronts on a regular and routine basis.

THE COURT: Yes.

MR. MARKS: We've applied the usual, typical rules.
We went through our production. We've produced over two
million pages of documents. And we've asserted privilege to
roughly about three hundred of them. So two million
documents, roughly three hundred, and we created a privilege
log and this is sort of the ordinary course of litigation and
the ordinary rule of litigation. And we applied the typical
rules and the typical rules are that we've got attorney/client
documents and we've got work product documents. And the
attorney/client documents are documents which are
communications between an attorney and a lawyer for purposes
of obtaining legal advice and the work product doctrine
applies to documents that are prepared in anticipation of
litigation.

THE COURT: Right.

MR. MARKS: Right. Okay.

THE COURT: Unfortunately it's not -- today we've
got to move it along.

MR. MARKS: We've got to move fast. So basically
they're claiming on exception. Okay.

THE COURT: Yep.

MR. MARKS: They're trying to -- and the exception

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

they're claiming is made of whole cloth because there really
is no law to support it which is basically anything related to
the verification process isn't privilege. So their theory is
Kattan and other lawyers worked on verification and because
they participated, conducted, in some way were involved in
verification, I don't know what they mean, but they say
because we were involved in verification, therefore, bam,
privilege gone. Okay.

There's no law that supports that anywhere. It
doesn't exist. There's not a case that supports it and if it
existed, it would completely undermine the relationship -- it
would, first of all, destroy the existence of a relationship
for insurance companies because insurance companies are in the
business of doing insurance. And if when they did insurance
business they couldn't have a privilege when they did
insurance business, there would be no privilege. In fact, it
would wipe out the privilege for all businesses because any
time a business did its own business, it would be doing
business and, therefore, it couldn't have a privilege. It'd
wipe out the privilege.

THE COURT: Well, I don't know if that's the best
argument because that is exactly the problem in the insurance
world, right? Is it in the ordinary course of business where
you're evaluating a claim then even if you have to consult

counsel that may not be privileged. It depends on reason why

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10
you're doing that but --

MR. MARKS: Well --

THE COURT: -- anyway, let's talk about this
verification and what you think it is and --

MR. MARKS: Sure. So here's the important
distinction, Judge, okay. If a lawyer goes out and inspects a
broken car and writes a report or if a lawyer walks through an
arson site and collects samples and writes a report, okay,
that's not privilege. That's a lawyer doing the
investigation, okay. Standard makes sense. Lawyer doing
investigation, okay.

But if an insurance company is doing its work
verifying a claim and it gets advice from a lawyer saying
these are the circumstances under which you compared my claim.
That's privilege. And the law is pretty clear that just
because you're doing claim work doesn't mean you lose the
privilege, okay. So what is it? What's the most that they
can point to that we did here, okay. What did we do? We took
an EUO. That's a deposition.

THE COURT: Right.

MR. MARKS: Okay. All right. And we sent a letter
to the lawyer of the deponent, of the person that's being
EUO'd and saying thank you for the EUO. Now you need to send
us some documents because the EUO wasn't sufficient. And who

do we send that lawyer to? From lawyer to lawyer. It is the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11
routine practice in New York for lawyers to represent
insurance carriers in connection with the EUO process, in
connection with the verification process. Lawyers are part of
that process. They're representing clients in the
verification process.

THE COURT: Okay. Is there a retainer agreement for
that work? That would just clearly state that, you know,
we've been retained to represent you in the verification

process, potentially leading to litigation in state court or

not?

MR. MARKS: I think that --

THE COURT: I mean if there's not, there's not but
that would seem like the easiest, quick summary of your -- the

work that was done.

MR. MARKS: I don't --

THE COURT: You know, work that was anticipated to
be done.

MR. MARKS: Well, Your Honor, I don't think there is
and I don't think the retainer agreement says that.

THE COURT: Okay.

MR. MARKS: And the attack, too, is -- as to
[indiscernible]. I think the attack is to other lawyers that
had -- that were sort of representing in the course of

verification. Remember it's their --

THE COURT: Yeah, the leader attorney is lower in

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12
the time line, right, of work done on these cases, right?

MR. MARKS: Right.

THE COURT: I mean you're at the point where you're
like wait a minute, look at this overview. We think there's a
big problem here. These are more -- at least seemingly more
individual case driven even if, you know, you're starting to
suspect there's a bigger problem.

MR. MARKS: Well, well, there are a couple of
things. So there's the work associated with the larger
investigation, right, which is clearly in anticipation of
larger litigation.

THE COURT: Right.

MR. MARKS: So you've got to separate out some
investigation --

THE COURT: Right.

MR. MARKS: -- from other investigation. One of the
things that they haven't attempted to do is you got to break
them apart. But the other piece of this is that one of the
things we have to be very careful about is if suddenly a
lawyer taking the EUO and sending a letter and representing a
client in verification wipes out that privilege, I mean that's
going to reek havoc on the way in which verification is
conducted in New York because lawyers routinely represent
insurers, in fact, deal with -- they're dealing with Mr.

Horn's partner. That's how this works.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

Lawyers are taking EUO's every single day. If
suddenly a lawyer taking an EUO wipes out the privilege, it's
a fundamental altering of the law. I mean idea that simply
because a lawyer is involved in some way in the verification
process, that wipes out the privilege. It would be the
fundamental altering of the way in which verification is
conducted in New York and a fundamental change in the
privilege law in the State of New York.

THE COURT: My question then really of all this
paper is is there something that gives an indicia that there
was a separation between the regular course of business and
the insurance company and the lawyers and basically -- well,
the verification process which is the beginning of
investigating certain claims and it seems, I heard about this
from a variety of cases, it seems there's part of it is a
spot-check. We're just going to check in every so often and
see if there's a problem. That's really what the insurance
companies are looking for. And some of it is we think there's
a problem or this claim, in and of itself, is problematic and
they start to deal with counsel.

So, you know, if it's -- if there's something that
describes that's either the timeline or the relationship that
instead of having to look at all these documents, we could
group them together and say look these are this kind of

document, these are the Katten documents and from your

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14
perspective, you know, there's a privilege across the board.
There's just not so much information here about how one goes
from the insurance company to the lawyer's involvement.

MR. MARKS: And, Your Honor, and I think I --
unfortunately, I don't think we're going to find -- what I
think the Court is thinking about and I would agree, it would
be wonderful if it existed, if there were a silver bullet. If
there were one document that we could pull out and say look,
we'll, we'll show them this document and this will clearly
show, look, that Katten wasn't walking the arson site
collecting samples, Katten was providing legal advice or
Katten wasn't inspecting the car and writing a report. It was
giving lawyerly advice and counsel, okay. And I wish there
were a silver bullet that I could point to to do that.

Unfortunately, I think the way this is going to lay
out is is we've got documents and if you at each one of those
documents you'll see --

THE COURT: I'm trying to avoid that.

MR. MARKS: I know. I know. So let me go -- what
you'll see, I think, in those documents is that it's sort of a
negative, right? We're sort of probing the negative which is
none of them involve that. I mean I can tell you that, for
example, Katten doesn't make a claim decision. Okay. It
doesn't decide whether to pay or deny a claim. There's no

instance of it stepping over the line, okay.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

But one of the things that may be sort of relevant
to this is them taking a deposition, right? And I would say,
too, that to ask -- to put the burden on us is sort of not,
not the way I would think it ought to play out, right? Well,
they're the ones who are saying, look, you crossed the line
here and the most that they can say about us crossing the line
is Katten was involved, Katten handled, Katten participated.

THE COURT: But the obvious problem is they don't
have the documents which is why, you know, I'm talking to you
first even if they're the ones who want the papers.

MR. MARKS: And I'll tell you that what you have to
accept I think is the rules that sort of govern the ordinary
course of the assertion of privilege, right. And what I can
tell you is that when we asserted a privilege, first of all,
there are documents that don't have anything to do with
verification. Put those aside, we've asserted the privilege
as to those, and they don't get those at all. Those aren't
even at issue here.

And then I think you have to accept that, look,
we've created a privilege log and if you take a look at the
privilege log, the privilege log is our best -- that's how it
works is they take a look at our privilege log and say, all
right, what on our privilege log -- and that they haven't done
is to say look, what on a privilege log actually points to

something that suggests that we've stepped over the line, that

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16
we've done an investigation?

And if what's necessary is that we need to go back
and do a more fulsome description of particular documents or
they can point to particular documents so that maybe we can
limit the in-camera review if there has to be an in-camera
review. I mean maybe that's the way to do it is maybe what
we're talking about is if, look, they can point to specific
documents and say, look, these are the specific documents that
we think may have crossed the line, right, some fraction of
the 300 that crossed the line. Maybe in that scenario, then,
you know, they we can say all right, here's 40 documents,
here's 50 documents that reflect crossing the line.

These are the documents and maybe as to those we can
either do a more fulsome privilege log, option A. Or option
B, if a more fulsome privilege log isn't enough, than maybe
there's a narrower group of documents to which the Court can
do an in-camera inspection. Again, I don't want the Court to
have to -- the last thing I was is for the Court to have to
inspect 300 documents. But if maybe, again, we shift the
burden a little bit and say look -- but what we can't have is
this sort of wholesale idea that because Katten took an EUO
and sent a letter in connection with an EUO, that every
communication with Katten gets wiped out. That certainly
can't be the case.

What we're really talking about is how do we narrow

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17
the scope and define what it is we're looking for. And I
guess what I'm offering is, you know, have them take a look at
our privilege log, have them identify, maybe by time, maybe by
description, a subset of documents that they believe reflect
us crossing the line.

We'll offer maybe a more fulsome description than a
privilege log and if that's not satisfactory than we have a
smaller set that we could ask the Court to conduct an in-
camera inspection on.

THE COURT: Okay. All right. Then flipping it, why
do you need the information from them?

MR. HORN: May I?

THE COURT: From the lawyers. Yes.

MR. HORN: Very quick chronology. We asked for
these documents well over a year ago. It took a year for us
to get the documents. Then when we got the documents, they
claimed a whole, [indiscernible] privilege. So all the
representations about how they're, you know, assessing to what
they think of these privileged documents they, quite frankly,
don't mean a thing to us. My client was waiting for these
documents. Six months after they turned them over
mysteriously, after we made the motion to compel, another 150
became unprivileged and they said, okay, you can see these.
But here --

THE COURT: So you went from 450 privileged to 300?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

18

MR. HORN: Yeah. There's still 500-some-odd
documents they refuse to turn over due to privilege. But here
is really the thing that I -- and I'm going to just Mr. Marks
and I will diverge on. It is the normal practice of insurance
companies not to use the same litigation counsel as they use
for verification counsel.

THE COURT: No.

MR. HORN: So that was just not correct what he said
and I know that because we're in this business. What State
Farm has done now is they've basically said uh-uh-uh, you
know, Mr. Marks's firm, they have law licenses. So you're not
allowed to get the very documentation that you need. They
have an obligation under the law not to be adversarial with us
during verification. They cannot throw up this, whoa, we're
not going to let you know what we were thinking.

Another thing, too, that State Farm should consider,
should the Court consider precluding them from putting
anything in regarding justifiable reliance? Because if
they're not going to tell us what they knew --

THE COURT: Yeah.

MR. HORN: -- when they knew it, then that's another
option for this Court. As much as I understand that as
lawyers would chafe at the idea of attorney/client privilege,
if that's something that is sacrosanct, it cannot be used as a

sword by State Farm and that is exactly what they did here.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19

Mr. Marks and his firm have been involved
personally, the very attorneys who have appeared here are the
ones who are personally involved since 2013 is the first
entry. More activity in 2015. There's 38 pages of a
privilege log, 38 pages.

THE COURT: Let me ask you've litigated -- you all
have litigated these cases. I agree, but I don't usually see
the same attorneys having been involved in the -- earlier in
the development of the claims? Being the ones bringing these
RICO and fraud claims. So just drawing on your experience in
other cases, does this issue then come up or do you get the --
have you gotten the verifications, the like, even if there was
counsel involved?

MR. HORN: First, it's only come up once before with

me.

THE COURT: Okay.

MR. HORN: And it was resolved before we got to that
stage.

THE COURT: Uh-huh. How about you, Mr. Bowers?

MR. BOWERS: It depends. I've been doing this since
2011. I very rarely have seen -- I haven't seen this
privilege log but I rarely -- this volume is unusual.

Generally, and without going into specifics, there is one
particular law firm that represents plaintiff insurance

companies and these and also does claim-stage stuff. From

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20
that firm, I recently was on a case where we -- similar amount
of documents were turned over, millions of pages. The
privilege log was maybe 15 to 25 documents. There are
privilege fights in discussions but to this extent, I haven't
-- aside from counsel and aside from State Farm, I haven't
seen it.

THE COURT: Was there a decision in that case by the
judge?

MR. BOWERS: We didn't challenge the privilege
because according to the law, it was pretty --

THE COURT: It was much smaller?

MR. BOWERS: -- it was small. Well, no, the case
was larger but because the log was smaller.

THE COURT: No, no. The number of privileged
documents.

MR. BOWERS: Yeah, and it was resolved between us.
It was resolved between the parties, I'll just say that and
there was no motion practice.

MR. HORN: And if I may, Your Honor, just so you
understand the true landscape of this. So then what the next
stage of the game was we said, okay, you've identified two
individuals and we identified a third in your Rule 26
disclosure. We'd like their depositions. Then the answer was
they don't work here anymore and this was, you know,

discussions between counsel.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21

I said, well, can you give me the last known and
they had said, well, let's find out whether we're going to be
representing them and everything else. And through
discussions with counsel, it was -- one of the things that we
discussed was, hey, what about a Rule 36(b) (6) witness, that
way you can get this information which I was hoping to be able
to glean information regarding this representation, et cetera,
and everything else.

The problem was we didn't get our objections.
They're not going to answer anything to do with justifiable
reliance so I am literally flying in the blind and the thing
that really is bothersome and I know this doesn't -- it isn't
a substantive argument, but the thing that really is
bothersome to my client is they're asking for everything under
the sun and they won't turn over the very information that is
critical. And of all this referencing of one million
documents is nonsense. That's claim files and everything
else. The meat and potatoes, they don't want to turn it over
and I suspect they don't want to turn it over because they
realize they have critical problems with this case.

They're going to have to explain why it is they were
paying claims after this litigation started and now they want
to get paid their money back. They're going to have to
explain why it is they never raised all of this fraud defense

in arbitrations where they were actually fighting over this

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22
and why res judicata doesn't apply.

I need to know what they knew, when they knew it and
I know, I can see from the privilege log, this law firm has
been involved from jump street. How it is they think they can
tell the defendants after they brought this lawsuit that we're
not going to tell you what we knew and when we knew it during
the verification process is ludicrous. And all of this
attempts by counsel to say well, we can subdivide and
bifurcate everything else. I wasn't the one who decided to
use the same lawyers for litigation and verification and I
don't have the burden to decide what it is. They made that
decision. They opened this door.

If they were so worried about the attorney/client
privilege, they should have taken steps to protect it and not
use it to abuse us and abuse this Court and this lawsuit by
saying, yes, we're going to bring a lawsuit but we're not
going to give you any of the information you need to defend
this case.

THE COURT: So let me just -- so can you just
explain a little bit more for the record? Assume you got some
information about what they knew, when they knew it, how do
you anticipate that would affect your defense?

MR. HORN: Well, if they -- if their argument is we
didn't know about this, therefore, we were voluntarily paying

claims.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23

THE COURT: Right. Right.

MR. HORN: Once it's determined they knew, and we
have since 2013, there's entries from 2013. If you knew in
2013, how are you claiming justifiable rise of anything, but
what did you know in 2013, '14, '15 and that includes the
conversations with your lawyers who were actively taking part
in this investigation?

Another thing that was represented here that is just
such gilding the lily, you know, all it was was a deposition.
No, it wasn't. They did the EUO. They were the ones that
were reviewing all of the verification questions. They did
all of the verification process, all of it. They were the
front guy. You can't be both. You can't say uh-uh-uh, got a
law license, you don't get this information. The law is
clear. Court of Appeals in New York, the law is crystal clear
that they cannot hide behind that shield. And putting it in
the vernacular, you can't ride two horses with one butt. You
can't be both. You can't be --

THE COURT: I haven't had that one presented, but --

MR. HORN: -- investigative lawyer -- you know, you
can't be both and you can't pretend, oh, no, now I'm wearing
my lawyer hat. And the representation that there's no case
law, we cited all the case law. There's tons of case law that
tell you, that put these carriers on notice. Don't play

around with the attorney/client privilege. Don't put lawyers

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24
in positions where they don't need to be. That's the problem
here.

So I can submit to this Court without any
exaggeration if we don't get the documents requested, we
cannot defend this case because we don't have any of the
information we need. The only things they gave us is the
things that we could have figured out ourselves. It'll just
be a fight over medicine at the end. But if I don't know when
they knew it and who knew it and that means actually probing
it because it's not something that they're just going to
volunteer, hey, I knew it.

We're going to need to take -- if it's a
conversation we're gong to need to speak to both people within
that conversation to get who said what to whom to verify it.
They've left us completely impotent to defend this case and
they've taken the position now -- and it was brilliant
lawyering, brilliant lawyering on Mr. Marks' part and another
reason I have the utmost respect for him and his firm, to now
change the narrative to go I'm the bad guy because I'm asking
for the very thing they need to prove their case.

THE COURT: Yes, your reply?

MR. MARKS: The way that the -- there's a lot of
throwing around of things there. There's mixing of ideas,
there's sloppy analysis. And at the end of the day it's going

to do great damage to the attorney/client privilege if it's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

25
allowed to prevail and so I need to break it into pieces.
Otherwise, we've got a mess on our hands here. And let me
break it into pieces, okay.

Let's start, first, with this concept of reliance,
okay. When you talk about reliance, absolutely we have to
prove reliance. No question about it. And in any ordinary
case the defendant in a reliance scenario would love to know
what did the lawyer communicate with his or her client about
what did you know when you knew it, okay. But that doesn't
allow you to break the attorney/client privilege and say what
did your lawyer know when you made a decision about something
or whether you relied or didn't rely. This is an ordinary
scenario.

The place to figure out whether there's reliance
isn't to ask what did Katten Muchin know, what did Katten
Muchin figure out. You don't ask the lawyer in a fraud case
what it knew about reliance. You ask the client. They
haven't deposed a single one of our witnesses. They haven't
sat down and looked -- they throw around, oh, it's only two
million pages.

The decisions in each one of the claims, there is a
claim file. The claim file is where the decisions are made
about whether to pay or deny a claim. That's where you look,
okay, and that's where you're going to see. They haven't

spent the time to do it. They've thrown this up against the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
wall because for reasons we believe that are tactical. They
could take a look at those documents and then sit down and ask
the client, ask State Farm what did you know and when did you
know it.? And if we can't answer that question then it's on
us. We've got to prove it with our witnesses, State Farm
witnesses, and that's what matters.

Now a State Farm witness can't say I relied and
can't establish its reliance through it's own witnesses. Then
that's State Farm's problem. But you don't get to bust the
privilege. You can't claim, oh my god, I can't do it.

And what is it really that we're talking about that
we haven't -- or he said the documents I can't have. I've
never seen anything like it that they're hiding behind. We
have produced a significant volume of material here. We've
produced the MCIU file. This is the file that they think is
the heart of this thing. We've produced 91 percent of it,
okay. The file that's this treasure trove, he's got 90 --
31,000 pages of that file they've got. We've asserted the
privilege as to 300 pages, 300 documents of which many, many
are post litigation documents which means after this lawsuit
started.

So he says in most cases, he's seen 50, 20. Many of
these are post litigation in this litigation. Now, he says
okay, next, what's the terrible thing that he claims that we

did? We had the same lawyer that took the EUO and sent the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27
letter who's representing State Farm in this case, okay. That
happens. It's happened with other law firms. But that
doesn't wipe out the privilege. We can represent State Farm
doing this, we can represent State Farm that, we can represent
State Farm's CEO in a fight with their neighbor over a dog
bite. If you don't -- the privilege analysis, what we
represent them in, the number of different matters in which we
represent them in, if we're doing them in different things,
it's not relevant to whether there is or is not a privilege.

Now, there may not be a privilege. You've got to
look at whether there's a privilege in particular
circumstances. And it may be that you look at the privilege
in a particular circumstance and it doesn't exist, but you've
got to drill down and do the analysis. Is there a privilege
in a particular circumstance? And it doesn't disappear simply
because the lawyer may have represented them in something
else.

Then he throws around and says State Farm did all of
the verification. There is absolutely no support for that
whatsoever. The only thing that they can suggest is that
Katten acted as lawyers sometimes act representing a client in
the verification process by taking an EUO and sending a
letter, and that's what they've done and that's what they've
pointed to and that's it. The burden's on them to come

forward and say that there's something else that wipes that

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28
out.

And so you've got to take a -- now, they say we've
got all this case law. Well, there is no case law that says,
one, if a lawyer represents you in verification in a case you
waive the privilege. No case law. There is no case law that
says if you're involved in verification, there is no
privilege. No case law.

The case law that there is, the case law that they
say, the mountains of case law, is basic case law that this
Court is familiar with, which I think the Court started with
which is if a lawyer does something that's not lawyerly,
there's no privilege. We agree. That's not a remarkable, you
know, profound principal of law, okay. And there's the word
product law which is the activity has to be in anticipation of
litigation.

But if you take a look at our law, take a look --
well, take a look at what we've asserted privilege to and even
if -- and if you take a look at the documents, we have
asserted a privilege consistent with that.

Now, he says I suddenly wait -- I waited a long time
for these documents and then I got a -- part of why took time
was because we had to do a privilege log and we did send them
additional documents, and the reason we did was this. We knew
there was going to be a privilege fight. So we went back and

we said you know what, we're going to be extra, extra careful.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29
We're going to apply the very strict rules. If this doesn't
pass the very strict -- we know there's a chance that we may
wind up with an in-camera inspection and we don't want to be
embarrassed ,as you might imagine.

And so we went back and said, you know what, this
one I might be embarrassed if the judge were to take a look at
this one and so we said, you know what, we're going to send
than one over and that's what we did. And so what you'll see,
what we believe is we have a highly scrubbed, carefully
prepared privilege assertion. And so if they want to
challenge privilege assertion, get down into the weeds and do
your work and don't throw around things like same lawyer did
this, same lawyer did that, all verification is waived, I need
reliance, there's no way I can prove my case unless I see the
privileged communications between the lawyer and the client.

Well, if that were the case, that would be the end
of privilege, frankly, in every fraud case that depends on
reliance. Of course you'd love to see that stuff. We can't
go there. That would be unfortunate. And make no mistake,
this is -- this would reek, this is a fundamental change in
the law for which there is absolutely no support.

THE COURT: Anything else?

MR. HORN: Just very briefly, just a bit of
clarification. Some of these documents that they did a fine

scrub, they're actually transcripts of EUOs that were held

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30
back on privilege previously. And as far as something the
Court should be aware, when -- these are two distinct periods,
verification and -- they continued doing verification.

THE COURT: Right.

MR. HORN: They're with the client even afterwards.
That is -- you know, and we can waive the attorney/client flag
around all we want but at the end of the day, State Farm
should have known better and they can't have it both ways.
They can't have the statutory requirement of my clients
cooperate with them during the verification process and then
bring a litigation against them, use the same lawyers, and now
claim privilege, I don't have to tell you anything.

THE COURT: Okay. On the motions to compel, have
you worked out any of this?

MR. MARKS: I think we have, Judge.

THE COURT: Okay.

MR. MARKS: I think the list is shorter.

THE COURT: Okay.

MR. MARKS: I don't know how -- I mean I'm not sure
how much time we have to argue but why don't I tell you what
the list is at least?

THE COURT: Okay. We have about 20, 25 minutes. So
this is what's left or what's been eliminated?

MR. MARKS: I can give you what's left. That's the

list I have.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31

THE COURT: Okay.

MR. MARKS: Is that -- would that be helpful?

THE COURT: Yeah.

MR. MARKS: And then you can decide what you want to
argue. So there's been a bunch of letters but I think, I
think this is what I understand to be left about which there
is disagreement. I think a couple of these things we may be
able to address quickly now.

Item 1 is 21st Century. We just need simple
interrogatory answer that says these are 21st Century's bank
accounts and we need it verified. There's been some back and
forth, look at the documents, we told you, there's this,
there's that. I think it just could be simply summed up to
say these are the bank accounts, I verify it, I got no others.
That's the simplest way and then we don't have to file e-mails
back and forth to each other and that's one.

The next is Mr. Alishayev. We need simply a sworn
e-mail interrogatory response from him in which he says these
are my e-mails addresses, these are my phone numbers. During
his deposition he was able to identify one e-mail but he was
confused about whether he used others or not or which e-mails
he used. There are e-mails that may be his or may be other
people's and we need to just know which ones are his and which
ones did he use and which phone numbers are his and which ones

are -- he didn't know, in his deposition, but that's something

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32
he could probably figure out. Again, just this one response
saying these are my e-mail addresses, these are my phone
numbers. Swear it.

The next category is we need personal bank account
records of Alishayev and Ajudua and personal tax returns of
Alishayev and Ajudua. Now those are --

THE COURT: Why do you need those?

MR. MARKS: Well, these are two categories I suspect
we're probably going to have a fight about. But let me tell
you what our theory and view is on the personal financial
records of these two individuals, and the theory is a little
bit different as to each, Your Honor. And I'll try to be
brief because I know we're running short on time.

I'll begin with the amended complaint. It is State
Farm's theory that there are a number of significant financial
-- that the scheme works through financial, elaborate
financial transactions and there are two parts of the scheme
that are important. One, the secret ownership and control of
21st Century. It's not just owned by Alishayev, it's owned by
The Management Group which is four individuals.

THE COURT: So now this is, sorry, I'm blanking.
What's the doctor cases?

MALE: Malela [Ph.].

THE COURT: Thank you, Malela. So this is almost a

Malela-type argument?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

33

MR. MARKS: It's not quite Malela, Your Honor,
because --

THE COURT: Okay.

MR. MARKS: -- it's not illegal for lay people to

own a pharmacy.
THE COURT: But the structure that we keep seeing in

those cases?

MR. MARKS: Yeah.

THE COURT: Okay. All right.

MR. MARKS: We've got a complex structure here.

THE COURT: Okay.

MR. MARKS: And part of how we believe that control

was exercised was through money moving in and out of what we

label as -- what we call in the complaint shell companies, I'm
sure the defendants will call them something else. We call

them shell companies.

 

THE COURT:

MR. MARKS:

now defendant.

THE COURT:

MR. MARKS:

Yeah.

And some of these shell companies are

Uh-huh.

And we've got, Your Honor, literally

millions of dollars moving back and forth, going back and

forth, in and out,

okay.

The other piece of it is we now have really at the

Court's suggestion merging, we've now explicitly alleged

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34
kickbacks, okay.

THE COURT: I did not urge you. I said you had not
done it so your connections were weak on looking for other
information but, okay, yes, the kickbacks. Yeah.

MR. MARKS: So we have financial arrangements and I
will tell you --

THE COURT: Right.

MR. MARKS: -- that, you know, they will take the
position that our evidence isn't good. Our evidence has
gotten really, really good on the kickback story and we have
some very blatant instances of kickback payments. And, in
fact, one of the startling things about Mr. Alishayev's
deposition was when asked is X a kickback payment, right, or
did so-and-so make a kickback payment so you can get
prescriptions, his answer wasn't absolutely not, which is what
you'd think a defendant would say in that circumstance. It
was I don't know, sort of an interesting answer particularly
in a case like this.

But the ways in which these were affected was
through the -- part of it was the movement of money and the
money moves, it's passing back and forth through these shell
companies and we see it. So, for example, there's a company
that's owned by Alishayev's father, okay, called Personal Tech
and the money's going back and forth and it's passing through

these to pay the kickbacks and also to get to marketers. It's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35
passing back and forth through the marketers.

So you got the money, nobody's paying it directly.
It's moving, right. And so our point is is you've got a lot
of money that's moving around, okay. So that's point one
that's important. And part of these entities is to hide this
movement of money.

THE COURT: And you think -- you are saying both
Alishayev and Ajudua use their personal bank accounts for some
of these movements of the money tied to either version of
these schemes, the kickbacks, the group ownership which, you
know, may all be tied together anyway. Is that what you
believe?

MR. MARKS: We do and we do for a couple of
important reasons. One of the things that Alishayev have
testified to, which is sort of important, is that he basically
said, look, he has other entities that he owns, right.

THE COURT: Right.

MR. MARKS: But he admitted, in his deposition,
these other entities that I own, they didn't do anything.

They didn't have employees, they didn't do any business, I
just owned them. And what do they do?. He didn't know? In
other words, the only business or occupation he had when he
operated 21st Century was 21st Century.

THE COURT: Those are my interns. You can come on

up. Sit up here.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36

MR. MARKS: In other words, he more or less
acknowledged that these were companies through which he was
passing money for whatever purpose, okay. So that's
important. The other thing he sort of acknowledged in his
deposition are that the general ledgers that we --

THE COURT: Right. That they're not accurate.

MR. MARKS: That they're not accurate.

THE COURT: Okay.

MR. MARKS: So we can't rely on the corporate
documents of 21st Century. So we've got money moving and that
there are transactions that are going to him that are
characterized as business events, some of which he said were
personal, that he got for personal purposes. So we've got
money moving around, we've got this money moving around as
part of a scheme, and we've got these entities that don't do
anything, that he admits he's sort of moving money through and
so you connect all that together and keep in mind that
Alishayev is now a named member of an association of fact,
RICO Enterprise.

THE COURT: Okay. So what's the information about
Ajudua's personal accounts?

MR. MARKS: Sure.

THE COURT: Because I'm looking at the letter --

MR. MARKS: Yes.

THE COURT: -- on the docket at 188 which --

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

37

MR. MARKS: Yes.

THE COURT: -- includes a lot of what you just said
but what about Ajudua?

MR. MARKS: Yes.

THE COURT: He has a statement about not really
knowing where his money's going --

MR. MARKS: Yes.

THE COURT: -- but what about the personal accounts?

MR. MARKS: Yes. So Ajudua, Your Honor is
absolutely correct. The analysis under Ajudua is different
and the reason the analysis, Ajudua is a doctor. So one of
the ways in which we think prescriptions were generated was
because people controlled clinics, they controlled locations
and they made the prescriptions happen out of that location.
And we believe that happened at the clinics that Ajudua
controlled. He controlled it probably four where these --
didn't control, he worked at four where these happened, okay.
He's got four clinics.

And one of the things that was striking about
Ajudua's testimony is that of these four professional -- now,
these are Melela, this is the Melela situation. There are
four professional corporations that he owned on paper.

When he -- he said two important things. He said
there are prescriptions with my name on them that I didn't

sign, okay. So somebody's signing my prescriptions and I

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38
think, he's speculated --

THE COURT: The officer person.

MR. MARKS: The office, meaning the lay person who's
running the clinic, right, and enormous amounts of money. He
was confronted with probably over seven figures in money
that's moving out of his professional corporations that he
said I've never seen that before, I don't know about that, I
didn't authorize it. He looked genuinely shocked at the
amount of money that was going out of his professional
corporations without his knowledge.

He also said he had not actually seen the corporate
tax returns of his own professional corporations other than
the first year and had not seen the general ledgers of his
professional corporations before. So we don't know how much
money he actually got, how much money went to him and that's
important because it shows really the extent to which he
actually controlled, he actually was in -- because that
relationship between how much he gets and how much other gets
is critical to this.

THE COURT: Do you have money going to him?

MR. MARKS: We have some money going to him but we
don't know -- we don't know, ultimately, how much he
ultimately gets because he doesn't know. Frankly he has no
idea. He kind of threw up his hands, as I said, and he was

sort of shocked and surprised at how little he is actually --

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

39
how much was going to other sources and --

THE COURT: All right. So you want their -- each of
their bank records. What about the tax records? You were
talking about the tax records, their personal and their duel
tax records?

MR. MARKS: Yes. The tax records, the analysis,
Your Honor, is similar and it's for the same reasons in part
because, number one, we cannot rely on any of the corporate
documents that we've seen either from 21st Century or from the
clinics. We can't rely on their corporate tax returns or
their general ledgers because of what we basically heard in
the testimony. That's important.

The other thing is is that we want to see,
essentially, now -- you know, what they declared, what they
claimed that they received. And there is, and particularly in
addition the case of Alishayev a tax component to some of what
he was up to. So, for example, one of the elements of this
scheme is that some of these shell companies that are, we call
shell companies, they're supposedly disconnected from each
other, are all making similar payments at the same time.
Alishayev testified he didn't know why that was happening.
Maybe it's a coincidence.

THE COURT: Similar in what way? The same amount of
money that's going out to --

MR. MARKS: Two of the same people about --

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

40

THE COURT: Okay.

MR. MARKS: -- the same time.

THE COURT: Okay.

MR. MARKS: Okay. And on the corporate tax returns
some of these are being characterized as business expenses and
during his testimony he claimed some of them were intended to
be compensation for him, okay.

Now if they were claimed as compensation how did he
treat them on his tax returns? Were they compensation, were
they business expenses, what really are the nature of these
payments that we believe are, in fact, in furtherance of the
scheme and, in fact, frankly, what are the nature -- how is he
characterizing the payments that he's making to all of these
various, what we believe are, shell companies. And that, of
course, is important to show what these transactions are and
how they're, in fact, furthering the scheme.

THE COURT: Okay. So what else -- all right. So we
have -- you want the 21st Century interrogatories of the bank
accounts, you want Alishayev's sworn response about his e-
mail, you want the bank records for Alishayev, Ajudua and
their tax records. What else is open?

MR. MARKS: There's another general category and it
encompasses a variety of different requests, but it's what
I'll call Alishayev's other businesses, right. So we seek

records related to his other businesses. And the Court had

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

41

previously ruled under the original complaint that if it was a
different business, off limits, and that certainly made sense
and we understand that ruling and that ruling made sense at
the time. But particularly given Alishayev's testimony that
he really didn't have any other businesses, that during the
time that he was operating 21st Century all these other
entities, they didn't have employees, they didn't do any
business. In some instances he sort of really didn't even
remember them or know what they were doing.

There really is no other business or occupation.
That any other entity that he is operating are, in fact, part
-- there's money moving in and out of them from 21st Century.
We now know that. We didn't really appreciate that before.
They are a part of what 21st Century is doing and what it's up
to. And, additionally, now in the amended complaint a number
of these other entities are now identified by name in the
amended complaint as elements of the scheme and how the
schemes operated. And so for that reason, we think they
become fair game.

THE COURT: Is that the same argument about their --
this is your letter at 188, the land and property?

MR. MARKS: Yeah. Well, the land and property is
the same argument but a little -- there's also a little bit of
a wrinkle on the -- one additional sort of observation about

the land and property and that is, well, couple of wrinkles.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42
One, keep in mind that one of the ways in which control over
locations is exercised is by having the doctor who operates
that pay rent, okay.

THE COURT: That's a more traditional scheme that
you and your -- those who bring these kinds of cases talk
about, right?

MR. MARKS: The other thing is that we have, again,
all these supposedly disconnected entities that are supposedly
not related to each other. They're all also paying money in
real estate transactions. Again, same time to the same
people. They're supposedly disconnected and during his
testimony Alishayev could identify what some of them were. He
couldn't identify what others of them were and that's
important.

THE COURT: That is the ones that are on the second
page of your letter at 188?

MR. MARKS: Yes.

THE COURT: NC Systems, [indiscernible].

MR. MARKS: It's where we mention -- I think, in our
letter, we mentioned DeKalb Avenue Realty?

THE COURT: Yeah, uh-huh.

MR. MARKS: Yeah, it's those. So those city
residential properties, Florida Gardens Owner's Corp, in those
instance -- for, example, DeKalb Avenue Realty, it gets

$48,000. It gets paid by 21st Century, it gets paid by

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

43
Express Billing, it gets paid by --

THE COURT: Forty-right thousand dollars goes out at
about the same time?

MR. MARKS: About the same time from four different
entities that are --

THE COURT: Your colleagues. Did your colleague
want to say something?

MR. COOK: Yeah, they're monthly payments.

MR. MARKS: Oh, I'm sorry. They're monthly payments
that add up to $48,000 and they're from four, separate
entities.

THE COURT: Okay. Right.

MR. MARKS: And one of which is Personal Tech, an
entity that Alishayev --

THE COURT: That's the relative?

MR. MARKS: Yes. That, by the way, Alishayev
testifies that was my father. Anything it did I had nothing
to do with, I don't know anything about it. So the fact that
it's making payments that seemed to be coordinated with
entities that he is involved with is potentially significant
because it is, as we allege, a member of this scheme operating
in concert to the existence of common action is relevant, Your
Honor.

THE COURT: Okay. What else? Just what else is

remaining?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

44

MR. MARKS: I think the only other thing, Your
Honor, that I've missed is cash transactions. So -- and,
again, the response to this is not we don't have any, there
aren't any instances in which we converted funds to cash,
okay. It's that you can't have them which is sort of an
interesting response.

But what we have, Your Honor, is cash is obviously a
way in which kickbacks get paid. That is our theory, but
beyond our theory, we actually have a specific instance, at
least one, in which a marketer named Tommy Novakov at the time
it was working for 21st Century receiving payments from a
bunch of these entities, converted about $200,000 to cash.
When asked at his deposition, Alishayev was asked was this
$200,000 that Tommy Novakov used to pay kickbacks? Answer
wasn't absolutely not, no way. It was I don't know, okay.

And then you have, at the same time, Khaim and Begiyev, two
new defendants. They're routinely converting money to cash to
an entity called J Payroll Services.

So, again, if they've got instances where they're
converting to cash, great, turn them over. And if they're
not, which is what you'd expect from a legitimate business,
it's not -- there's no reason for it to be conducting business
in cash, then, you know, let's see.

THE COURT: Okay. So then for defense, again, just

tell me your responses to those but I have these materials.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

45
What is still outstanding on your end? I mean if it's
everything and you want to just tell me what you resolved,
that's fine.

MR. HORN: What we need from them?

THE COURT: Yeah.

MR. HORN: A lot.

THE COURT: Are you going to respond to them or --
but if you've already said it in your letter, I mean really I
was just asking a question to know if anything had improved in
the last couple of days in terms of what remained outstanding.
So, you know, if you've already put it in the letters, I don't
need -- we don't need to go over it.

MR. HORN: Okay.

THE COURT: I just want to take out things that
you've dealt with.

MR. HORN: There's situations that are going to come
up. Like, for instance, the issue with counsel have discussed
how it's going to work with the depositions.

THE COURT: Uh-huh.

MR. HORN: The reserved the right to object to the
calling of the actual people who were involved in the
verification. If the -- and I've said, look, if the Rule 36
witness gives me what I need, you know, then I wouldn't need
any witnesses. I, of course, will leave that deposition and

buy a lottery ticket to do that. But so there's still

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

46
depositions that we -- and all of this is dependent really to
our motion to compel and then that has, obviously, directly
impacts the motion to disqualify.

THE COURT: Uh-huh.

MR. HORN: So we're kind of stuck -- and I say we, I
think both sides -- as far as our discovery demands of them,
we're kind of stuck in limbo until we receive some guidance
because --

THE COURT: Okay.

MR. HORN: -- when we received -- you know, they're
going to object. One of the things that Mr. Marks had said
was, you know, when we were talking about privilege and he
also reiterated it now, they've objected to us asking the
State Farm witnesses anything that they knew based on
privilege. So really they're going to say, well, you know,
[indiscernible] and I can't tell you. That's, you know,
attorney/client conversations with the lawyer.

THE COURT: Is that not a hearsay? Is that not
true?

MR. HORN: It's in their objections.

MR. MARKS: That's just -- that's not -- that is not
what we intend to do and that is not what our objections
state. They are certainly -- when they bring our witness in
they're certainly able to ask our witnesses, you know, what

did you rely on, what did you make a decision to pay or deny

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

47
this claim on and the witnesses are able to answer that
question. What they're not allowed to do is say, you know,
did you -- you know, what legal -- did you have a -- if there
are legal communications with their attorney.

THE COURT: I think there's a different question,
probably in between, which is if the attorney communicated
information to the State Farm person and the question is what
did you know, then it doesn't matter if it's a fact and it
came from the lawyer unless somehow you're going to say that
that's something that was part of some attorney work product
and they needed to consult with the State Farm person.

But, you know, obviously the drum that defendants
are beating is that State Farm knew a lot and still decided to
pay. And so it's unreasonable for you to be making these
claims, you know, under the rubric of fraud and now RICO.

MR. MARKS: And, Your Honor --

THE COURT: Unreasonable, unsupportable, et cetera,
et cetera.

MR. MARK: And, Your Honor, and that will certainly
be resolved on a question-by-question basis. You're
absolutely right. So under certain circumstances if there is
-- we're not -- we're only going to claim a privilege as to
things that meet the appropriate definition of privilege but
that does not mean that we have to establish reliance, Judge,

if we're going to win our case. So we are going to tender

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

48
witnesses who are in a position to show that we rely and we're
going to allow inquiry sufficient for them to be able to
address that question.

THE COURT: Okay.

MR. MARKS: If we can't, that's on us. And if they
ask appropriate questions, they're going to get answers, and
if they don't then that's -- then they can bring it to the
Court's attention on question --

THE COURT: Okay. All right. I got it.

MR. MARKS: -- just as we --

THE COURT: You know, I think that this is -- in
some ways this is going to have to move ahead and test these
issues and if you're not getting any answers then you can
raise the issue and we'll see what should happen in these
depositions.

Okay. So basically all of your issues are still
open as described? Nothing's improved? Okay. Oh, well.

All right. Let's talk about scheduling. I mean
this is a 2017 case and while the RICO claims are new, we've
been, you know, going on and on and on about this. So I think
the schedule as proposed in yesterday's letter is not
reasonable. I mean 2021, that's like so far ahead. You know
what you need to do. You basically identified the landscape.
I guess what's not clear to me is how much you think each

side, although I guess it's really more for the plaintiffs,

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

49
how much you think the records are in the custody or control
of the individuals and entities that you've identified or if
you think these are going to be third party or non-party
subpoenas to the banks, to the accountants, to the, I don't
know, the real estate brokers. I mean I don't know, you know.

They're moving out to Florida at this point, right,
so, you know, there could be out-of-state discovery which can
take longer. But it seems like you have a general idea of the
landscape here, so you've had a lot of time and, you know,
it's like the last order on this. You should've been doing
stuff for the last several months. So this schedule that goes
to 2021 is not reasonable. So why can this not, you know,
wrap up, discovery-wise in the next six or seven months? I
mean it's just -- come on. We've been at it for a really long
time. Yes?

MR. MARKS: So a few things. So, number one, our
ability to address sort of these issues of who owned and
controlled 21st Century and the kickbacks and financial
arrangements really only began once we filed the amended
complaints.

THE COURT: It's not true. I mean we're not going
to rehash this, but it's not correct. So you've had, you
know, literally years on general discovery, you've had the
opportunity to push that forward earlier. So that's not

something that I accept as a reason why this case is not

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

50
further along. But given that you have a sense of the
landscape why is six or seven months not enough time to deal
with this?

MR. MARKS: Sure. Okay.

THE COURT: You know, with the question how much of
this is coming from parties either outside of the realm of
what's been described or, seriously, there is mention in the
Florida real estate so are we talking about out-of-state
discovery which that can get complicated, et cetera. Go head.

MR. MARKS: So, all right, so, Your Honor, so here's
what we anticipate and here's are the reasons why we think we
need the time that we've proposed. One, we do -- the time is
basically built around the idea that we're going to have to
take -- first of all, we've had depositions of the parties,
themselves, okay. There are 14 parties. Now I understand
that some of these parties may be sort of controlled by one
person, right, so [indiscernible].

THE COURT: Right.

MR. MARKS: But still we have quite a number of
parties. The complaint itself identifies quite a few
additional non-parties, the marketers and consultants.

THE COURT: I mean look at this, two- or three-hour
depositions. I mean how did you get into this, what doctors
did you do, who told you to do this, how did they pay you.

I'm not saying it's not a lot of work. I'm saying it's been

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

51
going on for a long time.

MR. MARKS: Well, I agree, Your Honor. I'm just
telling you that there are going to be -- there are going to
be a Significant number of depositions of parties and non-
parties. There's going to be a significant -- there's going
to be document discovery that we're going to need from parties
and non-parties.

I will tell you that experience suggests that it
takes time to get documents from parties and non-parties
despite their best intentions to respond promptly and quickly
because I suspect we're going to have some fights that end us
back here that will take time. You know, if history's any
indication, I mean it took almost a year to resolve some
discovery and, again, we're not suggesting that long. It took
almost a year to resolve some document discovery issues here
as well and then I will tell you that we've --

THE COURT: Well, I mean the caveat -- stop asking
for things you're not going to get. I mean --

MR. MARKS: No, no, no.

THE COURT: -- move it along.

MR. MARKS: Yeah, no, and we -- judge, we've been --
and I will tell you since --

THE COURT: Uh-huh.

MR. MARKS: -- since the Court ruled on the motion

for leave to amend we have been moving full steam ahead.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

52

THE COURT: Okay.

MALE: We've taken a lot of depositions. We and
defendants! law firm have been getting along well. We are
moving at great speed, okay. But it's very -- it's been very,
very time-consuming and we're moving at great speed. And I
will tell you that it's our intention to move forward at a
high speed but there is a lot of depositions. There are a lot
of parties and non-parties to documents.

And I'll tell you this, Your Honor, the other piece
of this is when you figure into the schedule, and I know this
-- you know, this is sort of extraneous, but you've got --
part of this window is, I feel almost ridiculous saying this,
but I got to put it out there, we're going into December where
we lose time.

THE COURT: Yeah, but we lose the summer at other
times.

MR. MARKS: I know.

THE COURT: I know. I mean look there's a rhythm in
New York, right. Summer ends and we have the Jewish holidays
then we have Thanksgiving then we have Christmas and then
everybody works really hard then we go to Easter and Passover
in school and then summer's here again, right? I mean just
what it is.

MR. MARKS: Let me put out one other piece that's

sort of relevant when we think about the schedule and that is

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

53
-- and, again, we are all going full-speed ahead. I have no
idea whether there is even a potential for settlement. But I
will tell you that the tighter, the schedule the more
difficult it becomes to settle the case and here's why, and
there are reasons why.

One is sort of just the practical point of we are
all so busy trying to move this case along and not attend,
really, to anything else we're working on in a short amount of
time. So that's number one. Number two, the more that State
Farm incurs in costs, I'm sure this is true of defendants as
well, the higher the dollar amount goes and the harder it is
for us to come up with numbers that makes sense. That's a
factor. And I'll tell you that in our experience the case has
been getting stronger. I'm sure defendants will disagree. It
makes it harder. So that, too, is a factor as we think about
-- as we think about the schedule and that is relevant to us
as well as we think about the schedule.

THE COURT: All right. All right. So let's talk --
well, let me hear from you. You want to move it along?

MR. HORN: So, Your Honor, we --

THE COURT: Do you want to spend through 2021 on
this?

MR. HORN: -- Your Honor, we propose end of paper --
of fact discovery in March, March 2nd. That's what we

discussed with the plaintiffs, that is the disagreement that

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

54
we had.

THE COURT: Uh-huh.

MR. HORN: And then similar dates. You know, a
month for initial expert reports, a couple months for the
rebuttals and, essentially, discovery conclusion and it would
-- discovery would be completely concluded by mid-August and
then pre-motion letters to Judge Brodie around a month from
then. That's what we anticipate.

I think that some of what counsel says is
inaccurate. I think that a faster schedule, my experience as
a litigator in these cases and others, tends to encourage
settlement whether it's because certain parties -- they can't
sit on documents that they don't want the other side to get
whether that's plaintiffs or defendants. They have to make
the decision now and they make the decision to settle.

Costs, with a faster schedule --

THE COURT: Yeah, I get it.

MR. HORN: -- costs don't drive up as quickly.

THE COURT: Okay.

MR. HORN: Whereas, if we allow plaintiffs to
meander through half of the bank accounts in New York for a
year, costs are going to go up. So, for that, I am inclined
to agree with the Court. Something -- give us five months,
maybe six months, see where we are then if there is some

compelling need for an extension the Court can make a decision

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

55
at that time. Whether it's because of there's intransigent
third parties, litigants who don't want to turn everything
over, fights such as about privilege or about the scope of
discovery. If that makes it necessary, we can revisit it at
that time.

But until then I think a faster, tighter deadline
would compel everybody to move more quickly and it would also
compel third parties, should they be subpoenaed, to respond
within the deadline and will give plaintiffs some rhetorical
weaponry to pressure third parties to respond and not sit on
things for six months.

THE COURT: All right. Look I'm going to give you
the schedule which is pretty close to what you're proposing.
This case was filed in October of 2017. You know, I
understand that RICO has arguably expanded this but that's
been a question since -- really all along. It was a strategic
decision not to bring it as RICO and we've certainly been
talking about RICO for many, many, many months. So if that's
the reason why then it doesn't seem adequate that this has not
moved further on.

I appreciate that it's taking a lot of work but, I
mean, it's a big case. It's at least what the defendant's,
sorry, what the plaintiff's saying about the defendant is this
is a, you know, positively, ultimately contained in a bubble

system but it has many small pieces that you want to

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

56
investigate.

So the schedule is as follows: Fact discovery
closes March 31st. That same day expert disclosures from
whoever's moving on the issue should be made. Initial expert
report is due April 30th. The rebuttal report is due June
30th. It really should be the end of discovery. If it turns
out that you need to depose the experts, you could, you know,
talk to me about that but I'm not sure how that's going to go
in this case. Are you going to do the expert discovery -- you
know, one report is produced and then do the deposition and
then do the next report? I don't know. So the end of
discovery, June 30th, the letter to Judge Brody, July 31st and
July pretrial order, August 31st. Now if you need the time to
depose the rebuttal expert, you know, after June 30th, you can
do that. I don't know whether that would affect anything that
has to do with the pre-motion conference letter.

All right. So I have all these motions. It may be
that I ask you for, you know, the retainer agreement, if there
is one, or a sample of some of these documents so I can see
what they are with regard to the privilege issue. I don't
know. But we'll rule on these emotions.

So settlement. I mean I do get it that if you're
focusing the material, you know, that can be hard to focus on
settlement. On the other hand, you, both, all have litigated

many of these cases. The agreement seemed relatively similar,

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

57
at least the ones I've seen, and it's really about numbers and
then, you know, maybe there's some difference about now do you
continue in the business, what's your position with regard to
that, but it's not really that different. It's usually about
dollars.

So, you know, maybe you need to do some more this
discovery to get a better handle on how strong or weak,
whichever way you want to go, on a particular issue and
particular exposure for any given defendant. Now there are
more defendants they may fee differently about this. Some of
them are new. I don't know how much, you know, to the extend,
in quotes, they are shell companies. They may not be a
[indiscernible] there. Nobody gives a hoot about it.

But, anyway, I mean you get a better overview and
you can make a decision about whether you want to have
settlement discussions. If you're close to settling then, you
know, that might be a reason to extend this. Certainly I
acknowledge things can happen and that might meet the good-
cause standard but, you know, this is a schedule of two and-a-
half years on a case. It's enough. Yes?

MR. HORN: The only issue we have is, from my point
of view, we're kind of waiting to know what we can get before
we drive forward. So, you know, I feel like we're kind of --
we're wearing handcuffs because we don't know and, ultimately,

the issue then leads directly to the disqualification issue.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

58

THE COURT: Uh-huh.

MR. HORN: Because we may want their depositions.

THE COURT: Yeah. I don't know about that one but
we'll see. I don't know.

MR. HORN: You know, because it's 500 documents I
haven't seen and I know they were involved, for six years, on
an investigation long before it ever became a litigation. So
it becomes a real problem.

THE COURT: Uh-huh. Okay. Anything else?

MR. MARKS: Should we anticipate, should we set
another status at some point, Your Honor --

THE COURT: I mean we'll do it.

MR. MARKS: -- just to check in at some point
because, look, I suspect -- I have a feeling we'll go with the
Court's schedule. That will require one of the things that
Mr. Bowers said in our conference was that -- I said are we
going to have a lot of objections to our discovery? He said I
intend to promptly and quickly comply and I look forward to
that and if that's the case then all things will be smooth
sailing. If we don't get prompt and quick compliance then,
you know, we'll have to ask the Court's help to keep
defendants to the schedule. So does it make sense to set a
status or --

THE COURT: Well, we'll -- let me decide these

motions and see what the schedule looks like and go from

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

59

there.

MR. MARKS: All right. We'll leave it to the Court
then.

THE COURT: Yeah. I mean, look, in general I've
given -- when you've had these motions you've put ina lot of

briefing. The quicker way to do this is to raise these issues
with really simple letters. Come in here and just tell me
about it or have telephone conferences, you know, if you think
that the briefing of the discovery issues is taking too much
time, especially if you're on a more expedited schedule.

So, all right. Anything else? You know, the
settlement in general I would offer, you know, we could have a
settlement conference, you could use the court mediation
service. I just know that you all have been at this as longa
the privilege log -- that was funny when you said 2011 because
I became magistrate judge in 2012 and I think my first case
was -- I feel like yep, we've been doing this a long time.

UNIDENTIFIED SPEAKER: Yeah.

THE COURT: So like if you think there's something
that could help move settlement forward, you know, let me
know. Sorry. The last question before we go. What do you
want to do? Do you want to still proceed with the motion to
dismiss? Will turn into a motion for summary judgment.

MR. HORN: At this time, yes. If I change my mind

I'll let counsel know and the Court know immediately.

 

 
Case 1:17-cv-05845-MKB-VMS Document 193 Filed 10/10/19 Page 60 of 61 PagelD #: 7839

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

60
THE COURT: Okay.
MR. HORN: I do want to speak with my client before
I make that kind of decision.
THE COURT: Okay. All right. Thank you.
MR. HORN: Thank you, Your Honor.
THE COURT: All right. Take care.

(Proceedings ended at 10:50 a.m.)

kK ek kek kek Ok O*

 

 
Case 1:17-cv-05845-MKB-VMS Document 193 Filed 10/10/19 Page 61 of 61 PagelD #: 7840

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

61
I certify that the foregoing is a court transcript from
an electronic sound recording of the proceedings in the above-

entitled matter.

Shari Riemer, CET-805

 

Dated: October 9, 2019

 

 
